Citation Nr: 1416020	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to her service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1987 to June 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2005 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran also perfected an appeal of the issues of entitlement to service connection for residuals of a low back injury and an acquired psychiatric disorder.  However, in an August 2012 rating decision, the RO granted service connection for degeneration of the thoracolumbar disc and adjustment disorder with mixed anxiety and depressed mood.  As this decision represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Virtual VA paperless claims processing system includes a March 2014 brief from the Veteran's representative.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) includes Social Security Administration disability records.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

In an August 2012 congressional inquiry, the Veteran indicated that she was exposed to asbestos in service, but her contention has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  




REMAND

The Veteran contends that she has a migraine headache disability as a result of an in-service softball injury.  Specifically, the Veteran contends that she began experiencing headaches following head trauma in service in which she ran headlong into another player during a softball game, which resulted in temporary loss of consciousness, a nose fracture, neck pain, and periorbital ecchymoses.

In a February 2012 VA examination, the examiner diagnosed the Veteran with migraine headaches.  The examiner found that the Veteran's migraine headaches were at least as likely as not proximately due to or the result of the Veteran's cervical spine condition.  The examiner explained that although there was a several year hiatus between the major cervical spine trauma and the onset of cervicogenic migraines, the usual course of this pathology is one of accelerated degeneration, which will have emergent symptoms as it progresses.  The Board notes that entitlement to service connection for a cervical spine condition was denied in a December 2011 Board decision, and therefore, entitlement to service connection for migraine headaches on a secondary basis due a cervical spine condition is not warranted.  However, in an April 2012 mental disorders VA examination, the examiner indicated that the Veteran has a diagnosed traumatic brain injury.  The examiner wrote that the Veteran had a mild head injury on active duty that produced a brief loss of consciousness.  The examiner explained that as a result of the Veteran's mild head injury, she has residual migraines with light and noise sensitivity.

The April 2012 examination report suggests the possibility that the Veteran's migraine headache disability resulted from a traumatic brain injury that was sustained during the Veteran's active duty service.  VA has a duty to consider a claim under all theories of entitlement.  VA must fully and sympathetically develop a veteran's claim to its optimum, which requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The Board therefore finds that the Veteran should be afforded a VA examination to determine whether the Veteran has a traumatic brain injury, and if so, all of its manifestations, to include migraine headaches.  38 C.F.R. § 3.159(c)(4).  Prior to arranging the VA examination requested above, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2. Thereafter, the Veteran should be afforded a VA examination to explore for possible traumatic brain injury, and to determine all manifestations and residuals associated with such an injury.

The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed, to include cognitive and neurologic testing.  Upon review of the record and examination of the Veteran, the examiner should determine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a traumatic brain injury, and if so, whether such injury was sustained during service or is otherwise related to an injury or illness during active duty service.

The examiner should specifically discuss the November 1987 in-service softball injury, in which the Veteran collided head first with another player.

If the Veteran has a traumatic brain injury, the examiner should set forth all manifestations of the Veteran's traumatic brain injury, to include migraine headaches.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.   After the development has been completed, adjudicate 
the claim.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



